ORDER
This matter having come before the Court on the report of the Disciplinary Review Board, which recommends that JAMES J. REA, JR., of AVON, who was admitted to the bar of this State in 1965, be publicly reprimanded for violating RPC 1.16(a)(1) and (2) and RPC 8.4(d) by his personal relationship with a client, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and respondent is hereby publicly reprimanded; and it is further
*545ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.